NO. 12-14-00169-CR

                          IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

TROY FONTAIN HOWARD,                             §      APPEAL FROM THE 7TH
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §      SMITH COUNTY, TEXAS

                                 MEMORANDUM OPINION
                                     PER CURIAM
       Pursuant to a plea bargain, Appellant Troy Fontain Howard pleaded guilty to aggravated
sexual assault of a child, a first degree felony.       The trial court sentenced Appellant to
imprisonment for thirty years.
       We have received the trial court’s certification stating that this “is a plea-bargain case,
and the defendant has no right of appeal.” See TEX. R. APP. P. 25.2(a)(2). Appellant filed a
notice of appeal. The clerk’s record, which includes the trial court’s certification and a written
plea bargain agreement, has been filed.      See TEX. R. APP. P. 25.2(d). The clerk’s record
establishes the punishment assessed by the trial court does not exceed the punishment
recommended by the prosecutor and agreed to by Appellant and does not indicate the trial court
gave Appellant permission to appeal. See TEX. R. APP. P. 25.2(a)(2). Nor does the clerk’s record
include any pretrial motions that were filed by Appellant and ruled on by the court. See id.
       Based on our review of the clerk’s record, the trial court’s certification appears to
accurately state that this is a plea bargain case and Appellant does not have the right to appeal.
See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that court of appeals
should review clerk’s record to determine whether trial court’s certification is accurate). This
court must dismiss an appeal “if a certification that shows the defendant has the right of appeal
has not been made part of the record.” TEX. R. APP. P. 25.2(d). Accordingly, the appeal is
dismissed.
Opinion delivered July 9, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)




                                                           2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                               JULY 9, 2014


                                          NO. 12-14-00169-CR


                                    TROY FONTAIN HOWARD,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-0068-14)

                        THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                        It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.